The judgment is affirmed, for the reasons expressed in the opinion of Mr. Chief Justice Brogan.
Since the assignment was abandoned in the Supreme Court, there is no occasion to consider whether in the circumstances there was error in overruling questions propounded to the accused as to the taking of "legal advice" respecting his right to vote; and the point is therefore reserved.
For affirmance — THE CHANCELLOR, BODINE, DONGES, HEHER, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 11.
For reversal — None.